

Exhibit 10.2
 
PURCHASE AGREEMENT
 
by and among
 
PRO LP CORP.
 
a Delaware corporation and
 
PRO GP CORP.
 
a Delaware corporation
 
collectively, as Selling Parties,
 
and
 
 
BREITBURN ENERGY PARTNERS L.P.
 
a Delaware limited partnership,
 
as Buyer,
 
for the purchase and sale of
 
all of the Common Units of
 
BREITBURN ENERGY PARTNERS L.P.
 
a Delaware limited partnership
 
owned by Pro LP Corp. and Pro GP Corp.
 
 
 

 
dated as of June ___, 2008
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

   
Page
 
ARTICLE I
DEFINITIONS
 
ARTICLE II
SALE AND PURCHASE
     
Section 2.1
Agreement to Sell and to Purchase
3
Section 2.2
Certain Deliveries at Closing
4
Section 2.3
Purchase Price
4
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLING PARTIES
     
Section 3.1
Organization
4
Section 3.2
Title
4
Section 3.3
Validity of Agreement; Authorization
4
Section 3.4
No Conflict or Violation
5
Section 3.5
Consents and Approvals
5
Section 3.6
Brokers
5
Section 3.7
No Other Representations
5
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
     
Section 4.1
Organization
6
Section 4.2
Validity of Agreement; Authorization
6
Section 4.3
No Conflict or Violation
6
Section 4.4
Consents and Approvals
6
Section 4.5
Brokers
7
Section 4.6
Financial Ability
7
 
ARTICLE V
COVENANTS
     
Section 5.1
Further Assurances
7
Section 5.2
Commercially Reasonable Efforts
7
Section 5.3
Confidential Information
7
Section 5.4
Transfer Taxes and Tax Information
8
 
ARTICLE VI
CLOSING DELIVERIES-SELLING PARTIES
     
Section 6.1
Receipt of Documents
8


i

--------------------------------------------------------------------------------




Section 6.2
Consents and Approvals
8
Section 6.3
Contemporaneous Closing Under the GP LLC Interest Agreement
8
Section 6.4
Amendment of Administrative Services Agreement with BreitBurn Energy Company LP,
Operations and Proceeds Agreement and Surface Operating Agreement
8
 
ARTICLE VII
CLOSING DELIVERIES-BUYER
     
Section 7.1
Receipt of Documents
9
Section 7.2
Consents and Approvals
9
Section 7.3
Contemporaneous Closing Under the GP LLC Interest Agreement
9
 
ARTICLE VIII
[RESERVED]
 
ARTICLE IX
SURVIVAL; INDEMNIFICATION
     
Section 9.1
Survival
9
Section 9.2
Indemnification Coverage
9
Section 9.3
Procedures
11
Section 9.4
Waiver of Consequential, Etc., Damages
11
Section 9.5
Compliance with Express Negligence Rule
11
Section 9.6
Remedy
12
Section 9.7
Tax Treatment of Indemnity Payments
12
 
ARTICLE X
MISCELLANEOUS PROVISIONS
     
Section 10.1
Publicity
12
Section 10.2
Successors and Assigns; No Third Party Beneficiaries
12
Section 10.3
Investment Bankers, Financial Advisors, Brokers and Finders
12
Section 10.4
Fees and Expenses
12
Section 10.5
Notices
13
Section 10.6
Entire Agreement
14
Section 10.7
Amendments
14
Section 10.8
Severability
14
Section 10.9
Titles and Headings
14
Section 10.10
Signatures and Counterparts
14
Section 10.11
Enforcement of the Agreement; Damages
14
Section 10.12
Governing Law
15
Section 10.13
Disclosure
15
Section 10.14
Consent to Jurisdiction
15


ii

--------------------------------------------------------------------------------



Disclosure Schedules
 
Schedule 2.3
Purchase Price Allocation
Schedule 3.2
Transfer Restrictions
Schedule 3.4
Selling Parties’ No Conflict or Violation
Schedule 3.5
Selling Parties’ Consents and Approvals
Schedule 3.6
Selling Parties’ Brokers
Schedule 4.3
Buyer’s No Conflict or Violation
Schedule 4.4
Buyer’s Consents and Approvals
Schedule 4.5
 
Buyer’s Brokers
 

Exhibits
 
Exhibit 2.2(a)(i)
Assignment Separate from Certificate (Pro LP)
Exhibit 2.2(a)(ii)
Assignment Separate from Certificate (Pro GP)
Exhibit 6.4(a)
Amendment to Administrative Services Agreement
Exhibit 6.4(b)
Amendment to Operations and Proceeds Agreement
Exhibit 6.4(c)
Amendment to Surface Operating Agreement
Exhibit 7.3
Acknowledgement and Termination of Omnibus Agreement


iii

--------------------------------------------------------------------------------


 
PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of this
17th day of June, 2008, by and among PRO LP CORP., a Delaware corporation (“Pro
LP”), and PRO GP CORP., a Delaware corporation (“Pro GP,” and collectively with
Pro LP, the “Selling Parties”), and BREITBURN ENERGY PARTNERS L.P., a Delaware
limited partnership (“Buyer”).
 
W I T N E S S E T H:
 
WHEREAS, Pro LP owns 14,344,659 common units (“Common Units”) representing
limited partnership interests in BreitBurn Energy Partners L.P., a Delaware
limited partnership (the “Partnership”, and such Common Units owned by Pro LP
being referred to herein as the “Pro LP Common Units”), which represent an
approximate 21.5% limited partner interest in the Partnership;
 
WHEREAS, Pro GP owns 60,303 Common Units (the “Pro GP Common Units,” and
together with the Pro LP Common Units, the “Sellers’ Common Units”), which
represent an approximate 0.1% limited partner interest in the Partnership;
 
WHEREAS, Buyer desires to purchase the Sellers’ Common Units from the respective
Selling Parties, and each Selling Party desires to sell the Sellers’ Common
Units owned by it to Buyer, in each case upon the terms and subject to the
conditions set forth in this Agreement;
 
WHEREAS, Pro LP and Pro GP own certain limited liability company interests in
the entity that is the sole member of the general partner of the Partnership,
which limited liability company interests are being sold to Buyer
contemporaneously herewith pursuant to a separate Purchase Agreement among Pro
LP, Pro GP and Buyer of even date herewith (the “GP LLC Interest Agreement”);
and
 
WHEREAS, as of the date hereof, Provident Energy Ltd., an Alberta corporation
(“Seller Parent”), has entered into a Guaranty Agreement (the “Seller Parent
Guaranty”) in favor of Buyer and the other Buyer Indemnified Parties, pursuant
to which the Seller Parent has guaranteed the performance by the Selling Parties
of all of their obligations under this Agreement and the Transaction Documents.
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
As used herein, the following terms have the following meanings:
 
“Affiliate” of a Person means a Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first-mentioned Person.
 

--------------------------------------------------------------------------------



“Agreement” has the meaning assigned to such term in the Preamble.
 
“Bidder Confidentiality Agreements” has the meaning assigned to such term in
Section 5.3(b).
 
“Buyer” has the meaning assigned to such term in the Preamble.
 
“Buyer Indemnified Parties” has the meaning assigned to such term in Section
9.2(a).
 
“Closing” has the meaning assigned to such term in Section 2.1(b).
 
“Closing Date” has the meaning assigned to such term in Section 2.1(b).
 
“Common Units” has the meaning assigned to such term in the Recitals.
 
“Encumbrances” has the meaning assigned to such term in Section 2.1(a)(i).
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“GP LLC Interest Agreement” has the meaning assigned to such term in the
Recitals.
 
“Governmental Authority” has the meaning assigned to such term in Section 3.4.
 
“Indemnified Party” has the meaning assigned to such term in Section 9.2(c)(i).
 
“Indemnifying Party” has the meaning assigned to such term in Section 9.2(c)(i).
 
“Loss” or “Losses” has the meaning assigned to such term in Section 9.2(a).
 
“Organizational Documents” shall mean certificates of incorporation, by-laws,
certificates of formation, limited liability company operating agreements,
partnership or limited partnership agreements or other formation or governing
documents of a particular entity.
 
“Partnership” has the meaning assigned to such term in the Recitals.
 
“Partnership Agreement” shall mean the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of October 10, 2006.
 
“Partnership Entities” shall mean the Partnership and its Subsidiaries.
 
“Person” shall mean an individual, corporation, association, trust, limited
liability company, limited partnership, limited liability partnership,
partnership, incorporated organization, other entity or group (as defined in
Section 13(d)(3) of the Exchange Act).
 
“Pro GP” has the meaning assigned to such term in the Preamble.
 
“Pro GP Common Units” has the meaning assigned to such term in the Recitals.
 
“Pro LP” has the meaning assigned to such term in the Preamble.
 
2

--------------------------------------------------------------------------------



“Pro LP Common Units” has the meaning assigned to such term in the Recitals.
 
“Purchase Price” has the meaning assigned to such term in Section 2.3.
 
“Seller Indemnified Parties” has the meaning assigned to such term in Section
9.2(b).
 
“Seller Parent” has the meaning assigned to such term in the Recitals.
 
“Seller Parent Guaranty” has the meaning assigned to such term in the Recitals.
 
“Sellers’ Common Units” has the meaning assigned to such term in the Recitals.
 
“Selling Parties” has the meaning assigned to such term in the Preamble.
 
“Subsidiary” when used with respect to any party means any corporation or other
organization of which such party directly or indirectly owns at least a majority
of the securities or other interests having by their terms ordinary voting power
to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization.
 
“Transaction Documents” shall mean the agreements, contracts, documents,
instruments and certificates provided for in this Agreement to be entered into
by one or more of the parties hereto or any of their Affiliates in connection
with the sale of Sellers’ Common Units contemplated by this Agreement, including
without limitation the Seller Parent Guaranty.
 
“Transfer Taxes” has the meaning assigned to such term in Section 5.4.
 
ARTICLE II
SALE AND PURCHASE
 
Section 2.1 Agreement to Sell and to Purchase.
 
(a) On the Closing Date (as hereinafter defined) and upon the terms and subject
to the conditions set forth in this Agreement:
 
(i) Pro LP shall sell, assign, transfer, convey and deliver to Buyer, and Buyer
shall purchase and accept from Pro LP, the Pro LP Common Units, free and clear
of any pledges, restrictions on transfer, proxies and voting or other
agreements, liens, claims, charges, mortgages, security interests or other legal
or equitable encumbrances, limitations or restrictions of any nature whatsoever
(“Encumbrances”), except for restrictions on transfer arising under applicable
securities laws or as may be set forth in the Partnership Agreement; and
 
(ii) Pro GP shall sell, assign, transfer, convey and deliver to Buyer, and Buyer
shall purchase and accept from Pro GP, the Pro GP Common Units, free and clear
of any Encumbrances, except for restrictions on transfer arising under
applicable securities laws or as may be set forth in the Partnership Agreement.
 
3

--------------------------------------------------------------------------------



(b) The closing of such sale and purchase (the “Closing”) shall take place at
8:00 a.m. (Central Time), on the date hereof (the “Closing Date”) at the offices
of Andrews Kurth LLP in Houston, Texas or at such other place as the parties
hereto shall agree in writing.
 
Section 2.2 Certain Deliveries at Closing.
 
(a) At the Closing, the Selling Parties shall make the following deliveries to
Buyer:
 
(i) Pro LP shall deliver to Buyer a duly executed certificate endorsed to Buyer,
representing 14,344,659 Common Units or a duly executed Assignment Separate from
Certificate in the form attached as Exhibit 2.2(a)(i) hereto;
 
(ii) Pro GP shall deliver to Buyer a duly executed certificate endorsed to
Buyer, representing 60,303 Common Units or a duly executed Assignment Separate
from Certificate (Pro LP) in the form attached as Exhibit 2.2(a)(ii) hereto; and
 
(iii) a certificate of non-foreign status of each of the Selling Parties meeting
the requirements of Treasury Regulation Section 1.1445-2(b)(2).
 
(b) At the Closing, Buyer shall make payment of the Purchase Price, as provided
in Section 2.3 below.
 
Section 2.3 Purchase Price. The aggregate purchase price for the Sellers’ Common
Units (the “Purchase Price”) shall be $335,033,175, subject to adjustment, if
applicable, only pursuant to Section 9.7. At the Closing, Buyer shall deliver to
the Selling Parties the Purchase Price, which shall be paid by wire transfer to
the Selling Parties of immediately available funds made to such bank account or
accounts as designated in writing by the Selling Parties on or before the
Closing Date. The Purchase Price shall be allocated between the Selling Parties
in accordance with Schedule 2.3.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLING PARTIES
 
As of the date hereof, each of the Selling Parties hereby represents and
warrants, jointly and severally, to Buyer as follows:
 
Section 3.1 Organization. Each of Pro LP and Pro GP is a corporation duly
formed, validly existing and in good standing under the laws of the State of
Delaware.
 
Section 3.2 Title. Except as provided in the Partnership Agreement and for
restrictions on transfer set forth on Schedule 3.2 or arising under applicable
securities laws, (i) Pro LP owns all of the Pro LP Common Units, free and clear
of any Encumbrances, and (ii) Pro GP owns all of the Pro GP Common Units, free
and clear of any Encumbrances.
 
Section 3.3 Validity of Agreement; Authorization. Each of the Selling Parties
has the power and authority to enter into this Agreement and the Transaction
Documents to which it is party and to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and such Transaction
Documents and the performance of the Selling Parties’ obligations hereunder and
thereunder have been duly authorized by the Board of Directors of Pro LP and the
Board of Directors of Pro GP, as applicable, and no other proceedings on the
part of any of the Selling Parties are necessary to authorize such execution,
delivery and performance. This Agreement and the Transaction Documents to which
any of the Selling Parties is party each have been duly executed and delivered
by each of the Selling Parties, as applicable, and constitute such Selling
Party’s valid and binding obligation enforceable against such Selling Party in
accordance with its terms (except to the extent that its enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
law affecting the enforcement of creditors’ rights generally or by general
equitable principles).

4

--------------------------------------------------------------------------------



Section 3.4 No Conflict or Violation. The execution, delivery and performance of
this Agreement and the Transaction Documents to which each of the Selling
Parties is party by each of the Selling Parties do not: (a) violate or conflict
with any provision of the Organizational Documents of any Selling Party; (b)
violate any applicable provision of law, statute, judgment, order, writ,
injunction, decree, award, rule, or regulation of any foreign, federal, state or
local government, court, arbitrator, agency or commission or other governmental
or regulatory body or authority (“Governmental Authority”); (c) violate, result
in a breach of, constitute (with due notice or lapse of time or both) a default
or cause any obligation, penalty or premium to arise or accrue under any
material contract, lease, loan agreement, mortgage, security agreement, trust
indenture or other agreement or instrument to which any of the Selling Parties
is a party or by which any of them is bound or to which any of their respective
properties or assets is subject; or (d) result in the creation or imposition of
any Encumbrance upon any of the properties or assets of any of the Partnership
Entities, except in the cases of clauses (b) through (d) above, as set forth on
Schedule 3.4.
 
Section 3.5 Consents and Approvals. Except as disclosed on Schedule 3.5, no
material consent, approval, waiver or authorization of, or filing, registration
or qualification with, any Governmental Authority or any other Person (on the
part of any of the Selling Parties) is required for any such party to execute
and deliver this Agreement or to perform its respective obligations hereunder.
To the knowledge of the Selling Parties, there are no Transfer Taxes arising
under the laws of Canada resulting from the transactions contemplated by this
Agreement.
 
Section 3.6 Brokers. Except as disclosed on Schedule 3.6, neither of the Selling
Parties has employed the services of an investment banker, financial advisor,
broker or finder in connection with this Agreement or any of the transactions
contemplated hereby for which any of Buyer or any Partnership Entity would have
any obligation or liability.
 
Section 3.7 No Other Representations. Except as and to the extent set forth in
this Article III, neither of the Selling Parties nor any other Person makes any
representations or warranties whatsoever to Buyer, and the Selling Parties
hereby disclaim all liability and responsibility for any representation,
warranty, statement, or information made, communicated, or furnished (orally or
in writing) to Buyer or its Affiliates or representatives (including any
opinion, information, projection, or advice that may have been or may be
provided to Buyer by any director, officer, employee, agent, consultant, or
representative of either of the Selling Parties or any Affiliate thereof) other
than as and to the extent set forth in this Article III. Neither of the Selling
Parties nor any other Person makes any representations or warranties to Buyer
regarding the probable success or profitability of any of the Partnership
Entities or their respective businesses, individually or on a consolidated
basis.

5

--------------------------------------------------------------------------------



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
 
As of the date hereof, Buyer hereby represents and warrants to each of the
Selling Parties as follows:
 
Section 4.1 Organization. Buyer is a limited partnership duly formed, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite power and authority to own its properties and assets and to
conduct its business as now conducted.
 
Section 4.2 Validity of Agreement; Authorization. Buyer has the power and
authority to enter into this Agreement and the Transaction Documents to which
Buyer is a party and to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and such Transaction Documents and the
performance of Buyer’s obligations hereunder and thereunder have been duly
authorized by the board of directors of the general partner of Buyer and no
other proceedings on the part of Buyer are necessary to authorize such
execution, delivery and performance. This Agreement and the Transaction
Documents to which Buyer is a party each have been or will be at the Closing, as
applicable, duly executed and delivered by Buyer and constitute, or will
constitute at the Closing, as applicable, the valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms (except to the
extent that its enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar law affecting the enforcement of
creditors’ rights generally or by general equitable principles).
 
Section 4.3 No Conflict or Violation. The execution, delivery and performance by
Buyer of this Agreement and the Transaction Documents to which Buyer is a party
do not and will not: (a) violate or conflict with any provision of its
Organizational Documents; (b) violate any applicable provision of law, or any
order, judgment or decree of any Governmental Authority; (c) except as disclosed
on Schedule 4.3, violate, result in a breach of, or constitute (with due notice
or lapse of time or both) a default under any contract, lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which Buyer is a party or by which it is bound or to which any of its
properties or assets is subject; or (d) result in the creation or imposition of
any Encumbrance upon any of its properties or assets where such violations,
breaches, defaults or Encumbrances in the aggregate would have a material
adverse effect on the transactions contemplated hereby or on the assets,
properties, business, operations, net income or financial condition of Buyer.
 
Section 4.4 Consents and Approvals. Except as disclosed on Schedule 4.4, no
material consent, approval, waiver or authorization of, or filing, registration
or qualification with, any Governmental Authority or any other Person (on the
part of Buyer), is required for Buyer to execute and deliver this Agreement or
the Transaction Documents to which Buyer is a party or to perform its
obligations hereunder or thereunder.
 
6

--------------------------------------------------------------------------------



Section 4.5 Brokers. Except as disclosed on Schedule 4.5, Buyer has not employed
the services of an investment banker, financial advisor, broker or finder in
connection with this Agreement or any of the transactions contemplated hereby.
 
Section 4.6 Financial Ability. Buyer has sufficient immediately available funds
to pay the Purchase Price at the Closing and to effect the transactions
contemplated hereby.
 
ARTICLE V
COVENANTS
 
Section 5.1 Further Assurances. Upon the request of Buyer at any time on or
after the Closing Date, each of the Selling Parties will promptly execute and
deliver, or cause the Seller Parent to execute and deliver, such further
instruments of assignment, transfer, conveyance, endorsement, direction or
authorization and other documents as Buyer or its counsel may reasonably request
in order to perfect title of Buyer and its successors and assigns to the
Sellers’ Common Units or otherwise to effectuate the purposes of this Agreement.
Except as provided in Section 5.7 of the GP LLC Interest Agreement, each of the
parties hereto acknowledges and agrees that this Agreement shall not relieve
either party from any obligations or liabilities it may have under existing
agreements to the other party for services rendered prior to the date of this
Agreement.
 
Section 5.2 Commercially Reasonable Efforts. Upon the terms and subject to the
conditions of this Agreement, each of the parties hereto will use all
commercially reasonable efforts to take, or cause to be taken, all action, and
to do, or cause to be done, all things necessary, proper or advisable consistent
with applicable law to consummate and make effective in the most expeditious
manner practicable the transactions contemplated hereby.
 
Section 5.3 Confidential Information.
 
(a) For two (2) years after the Closing, the Selling Parties and their
Affiliates shall not, directly or indirectly, disclose to any Person any
information not in the public domain or generally known in the industry, in any
form, whether acquired prior to or after the Closing Date, relating to the
business and operations of the Partnership Entities. Notwithstanding the
foregoing, the Selling Parties may disclose any information relating to the
business and operations of the Partnership Entities, including financial
information, (i) if required by law or applicable stock exchange rule, (ii) if
such disclosures are made in public filings with a stock exchange and are in the
ordinary course of business consistent with past practices, and (iii) to such
other Persons if, at the time such information is provided, such Person is
already in the possession of such information.
 
(b) Except as consented to by Buyer in writing, none of the Selling Parties and
their Affiliates shall release any Person from any Bidder Confidentiality
Agreements now existing with respect to the Sellers’ Common Units or Partnership
Entities or waive or amend any provision thereof. After the Closing Date, the
Selling Parties shall use commercially reasonable efforts to have all
confidential information either returned to the Selling Parties or destroyed.
Furthermore, if any parties to the Bidder Confidentiality Agreements breach the
terms of their respective agreements, upon the request of Buyer, the Selling
Parties and the Seller Parent shall cooperate with Buyer to enforce the terms of
such Bidder Confidentiality Agreements at Buyer’s cost and expense. The term
“Bidder Confidentiality Agreements” shall mean the confidentiality agreements
between any of the Seller Parent, the Selling Parties or any of their Affiliates
or advisors and prospective purchasers (other than Buyer or its Affiliates) with
respect to Sellers’ Common Units.

7

--------------------------------------------------------------------------------



Section 5.4 Transfer Taxes and Tax Information. All excise, sales, use, transfer
(including real property transfer or gains), stamp, documentary, filing,
recordation and other similar taxes resulting from the transactions contemplated
by this Agreement (the “Transfer Taxes”) shall be borne and paid by Buyer. Any
tax return that must be filed in connection with Transfer Taxes shall be
prepared and filed when due by the party responsible under applicable law for
filing such tax return, and such party will provide such tax returns to the
other party at least ten days prior to the due date for such tax returns and
shall provide such other party with a reasonable opportunity to comment on such
tax returns during such ten-day period. If the person responsible for filing the
tax return is a Selling Party, such person may, but is not required to, pay any
Transfer Taxes due with such tax return and, in such case, Buyer promptly shall
reimburse such Transfer Taxes to such Selling Party. Buyer shall provide to each
Selling Party, by January 31, 2009, the information necessary to allow each
Selling Party to file the statement required by the second sentence of Treasury
Bulletin Section 1.751-1(b)(5), which information will be based upon the
unaudited financial statements of Buyer.
 
ARTICLE VI
CLOSING DELIVERIES-SELLING PARTIES
 
At or before the Closing, the Selling Parties shall deliver or otherwise satisfy
the following:
 
Section 6.1 Receipt of Documents. The Selling Parties shall deliver to Buyer the
items specified in Section 2.2(a), in each case duly executed and dated the
Closing Date.
 
Section 6.2 Consents and Approvals. All consents, waivers, authorizations and
approvals set forth on Schedule 3.5 shall have been duly obtained and shall be
in full force and effect on the Closing Date.
 
Section 6.3 Contemporaneous Closing Under the GP LLC Interest Agreement. Buyer’s
conditions to closing under the GP LLC Interest Agreement shall have been
satisfied or waived by Buyer and the Selling Parties shall be standing ready to
deliver the limited liability interests thereunder to Buyer upon receipt of
payment therefor in accordance with the terms of the GP LLC Interest Agreement.
 
Section 6.4 . The Selling Parties shall have caused their affiliates to enter
into an amendment of each of the Administrative Services Agreement with
BreitBurn Energy Company LP, the Operations and Proceeds Agreement and the
Surface Operating Agreement in the form attached hereto as Exhibits 6.4(a), (b)
and (c).

8

--------------------------------------------------------------------------------



ARTICLE VII
CLOSING DELIVERIES-BUYER 
 
At or before the Closing, Buyer shall deliver or otherwise satisfy the
following:
 
Section 7.1 Receipt of Documents. Buyer shall deliver to the Selling Parties the
items specified in Section 2.2(b), in each case duly executed and dated the
Closing Date.
 
Section 7.2 Consents and Approvals. All consents, waivers, authorizations and
approvals set forth on Schedule 4.4 shall have been duly obtained and shall be
in full force and effect on the Closing Date.
 
Section 7.3 Contemporaneous Closing Under the GP LLC Interest Agreement. The
Selling Parties’ conditions to closing under the GP LLC Interest Agreement shall
have been satisfied or waived by the Selling Parties and Buyer shall be standing
ready to deliver the purchase price for the limited liability interests
thereunder to the Selling Parties in accordance with the terms of the GP LLC
Interest Agreement. The Buyer shall, and shall have caused its Affiliates to,
enter into an acknowledgement of termination of the Omnibus Agreement in the
form attached hereto as Exhibit 7.3.
 
ARTICLE VIII
[RESERVED]
 
ARTICLE IX
SURVIVAL; INDEMNIFICATION
 
Section 9.1 Survival.
 
(a) The representations and warranties of the Selling Parties contained herein
or in any certificates or other documents delivered pursuant to this Agreement
on the Closing Date shall survive the Closing for a period of six (6) months
following the Closing Date; provided however, that the representations and
warranties set forth in Section 3.2 (Title), Section 3.3 (Validity of Agreement;
Authorization), and Section 3.6 (Brokers) shall survive indefinitely. The
covenants and agreements in this Article IX shall survive the Closing and shall
remain in full force and effect for such period as is necessary to resolve any
claim made with respect to any representation, warranty, covenant or agreement
contained herein during the survival period thereof, and the covenants and
agreements of the Parties contained in Article V and Article X of this Agreement
shall survive the Closing for (x) the time period(s) set forth in the respective
Sections contained in such Articles, or (y) if no time period is so specified,
without any contractual limitation on the period of survival.
 
(b) The representations and warranties of Buyer contained herein or in any
certificates or documents delivered pursuant to this Agreement on the Closing
Date shall survive the Closing for a period of six (6) months following the
Closing Date; provided, however, that the representations and warranties set
forth in Section 4.2 (Validity of Agreement; Authorization) and Section 4.5
(Brokers) shall survive indefinitely.
 
Section 9.2 Indemnification Coverage.
 
(a) From and after the Closing, the Selling Parties shall indemnify and defend,
save and hold Buyer, the Partnership Entities and their Affiliates and each of
their officers, directors, employees and agents (collectively, the “Buyer
Indemnified Parties”) harmless if any such Buyer Indemnified Party shall suffer
any damage, judgment, fine, penalty, demand, settlement, liability, loss, cost,
tax, expense (including reasonable attorneys’, consultants’ and experts’ fees),
claim or cause of action (each, a “Loss,” and collectively, “Losses”) arising
out of, relating to or resulting from:

9

--------------------------------------------------------------------------------



(i) any breach or inaccuracy in any representation by the Selling Parties or the
breach of any warranty by the Selling Parties contained in this Agreement or any
certificates or other documents delivered pursuant to this Agreement at the
Closing; and
 
(ii) any failure by the Selling Parties to perform or observe any term,
provision, covenant, or agreement on the part of the Selling Parties to be
performed or observed under this Agreement.
 
(b) From and after the Closing, Buyer shall indemnify and defend, save and hold
the Selling Parties and their Affiliates and each of their officers, directors,
employees and agents (collectively, the “Seller Indemnified Parties”) harmless
if any such Seller Indemnified Party shall suffer any Loss arising out of,
relating to or resulting from:
 
(i) any breach or inaccuracy in any representation by Buyer or the breach of any
warranty by Buyer contained in this Agreement or any certificates or other
documents delivered pursuant to this Agreement at the Closing; and
 
(ii) any failure by Buyer to perform or observe any term, provision, covenant,
or agreement on the part of Buyer to be performed or observed under this
Agreement.
 
(c) The foregoing indemnification obligations shall be subject to the following
limitations:
 
(i) the amount of any Losses suffered by a Seller Indemnified Party or a Buyer
Indemnified Party, as the case may be (such party seeking indemnification
pursuant to this Article IX, the “Indemnified Party,” and the other party, the
“Indemnifying Party”), shall be reduced by any third-party insurance,
third-party recoveries and available tax benefits received or realizable by the
Indemnified Party through its commercially reasonable efforts in respect of or
as a result of such Losses. The Indemnified Party shall use commercially
reasonable efforts to collect any amounts available under such insurance
coverage and from such other third-party alleged to have responsibility and to
realize any available tax benefits;
 
(ii) no claim may be asserted nor may any action be commenced against any party
for breach or inaccuracy of any representation or breach of a warranty, unless
written notice of such claim or action is received by the other party describing
in reasonable detail the facts and circumstances with respect to the subject
matter of such claim or action on or prior to the date on which the
representation or warranty on which such claim or action is based ceases to
survive as set forth in Section 9.1; and
 

10

--------------------------------------------------------------------------------



(iii) no Indemnified Party shall be entitled under this Agreement to multiple
recovery for the same Losses.
 
Section 9.3 Procedures. Any Indemnified Party shall notify the Indemnifying
Party (with reasonable detail) promptly after it becomes aware of facts
supporting a claim or action for indemnification under this Article IX, and
shall provide to the Indemnifying Party as soon as practicable thereafter all
information and documentation necessary to support and verify any Losses
associated with such claim or action. Subject to Section 9.2(c)(ii), the failure
to so notify or provide information to the Indemnifying Party shall not relieve
the Indemnifying Party of any liability that it may have to any Indemnified
Party, except to the extent that the Indemnifying Party demonstrates that it has
been materially prejudiced by the Indemnified Party’s failure to give such
notice, in which case the Indemnifying Party shall be relieved from its
obligations hereunder to the extent of such material prejudice. The Indemnifying
Party shall participate in and defend, contest or otherwise protect the
Indemnified Party against any such claim or action by counsel of the
Indemnifying Party’s choice at its sole cost and expense; provided, however,
that the Indemnifying Party shall not make any settlement or compromise without
the prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed) unless the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party. The Indemnified Party
shall have the right, but not the obligation, to participate at its own expense
in the defense thereof by counsel of the Indemnified Party’s choice and shall in
any event use its reasonable best efforts to cooperate with and assist the
Indemnifying Party. If the Indemnifying Party fails timely to defend, contest or
otherwise protect against such suit, action, investigation, claim or proceeding,
the Indemnified Party shall have the right to do so, including, without
limitation, the right to make any compromise or settlement thereof, and the
Indemnified Party shall be entitled to recover the entire cost thereof from the
Indemnifying Party, including, without limitation, reasonable attorneys’ fees,
disbursements and amounts paid as the result of such suit, action,
investigation, claim or proceeding.
 
Section 9.4 Waiver of Consequential, Etc., Damages. NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY LAW, BUYER
SHALL NOT BE LIABLE TO ANY OF THE SELLER INDEMNIFIED PARTIES, NOR SHALL ANY OF
THE SELLING PARTIES BE LIABLE TO ANY OF BUYER INDEMNIFIED PARTIES, FOR ANY
EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE, OR SPECULATIVE
DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS
OR OPPORTUNITIES) RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 9.5 Compliance with Express Negligence Rule. TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL RELEASES, DISCLAIMERS, LIMITATIONS ON LIABILITY, AND
INDEMNITIES IN THIS AGREEMENT, INCLUDING THOSE IN THIS ARTICLE IX, SHALL APPLY
EVEN IN THE EVENT OF THE SOLE, JOINT, AND/OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY, OR OTHER FAULT OF THE PARTY WHOSE LIABILITY IS RELEASED, DISCLAIMED,
LIMITED, OR INDEMNIFIED.

11

--------------------------------------------------------------------------------



Section 9.6 Remedy. Except for seeking equitable relief under Section 10.11 or
otherwise for actions involving fraud, from and after the Closing the sole
remedy of a party in connection with (i) a breach or inaccuracy of the
representations, or breach of warranties, in this Agreement or any certificates
or other documents delivered pursuant to this Agreement on Closing, or (ii) any
failure by a party to perform or observe any term, provision, covenant, or
agreement on the part of such party to be performed or observed under this
Agreement, shall, in each case, be as set forth in this Article IX.
 
Section 9.7 Tax Treatment of Indemnity Payments. Each party, to the extent
permitted by applicable law, agrees to treat any payments made pursuant to this
Article IX as adjustments to the Purchase Price for all federal and state income
and franchise tax purposes.
 
ARTICLE X
MISCELLANEOUS PROVISIONS
 
Section 10.1 Publicity. On the Closing Date, the parties will consult in good
faith with respect to the issuance of any press release or announcement to be
made on the Closing Date with respect to the transactions contemplated hereby.
 
Section 10.2 Successors and Assigns; No Third Party Beneficiaries. This
Agreement shall inure to the benefit of, and be binding upon, the parties hereto
and their respective successors and permitted assigns; provided, however, that
no party shall assign or delegate any of the obligations created under this
Agreement without the prior written consent of the other party. Except as
contemplated by Article IX, nothing in this Agreement shall confer upon any
Person not a party to this Agreement, or the legal representatives of such
Person, any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement.
 
Section 10.3 Investment Bankers, Financial Advisors, Brokers and Finders.
 
(a) The Selling Parties shall indemnify and agree to defend and hold Buyer and
the Partnership Entities harmless against and in respect of all claims, Losses,
liabilities, fees, costs and expenses which may be asserted against Buyer (or
any Affiliate of Buyer) and the Partnership Entities by any broker or other
person who claims to be entitled to an investment banker’s, financial advisor’s,
broker’s, finder’s or similar fee or commission in respect of the execution of
this Agreement or the consummation of the transactions contemplated hereby, by
reason of his acting at the request of Seller Parent, the Selling Parties or the
Partnership Entities.
 
(b) Buyer shall indemnify and agree to save and hold the Selling Parties (and
their Affiliates) harmless against and in respect of all claims, Losses,
liabilities, fees, costs and expenses which may be asserted against any of the
Selling Parties (or any of their Affiliates) by any broker or other person who
claims to be entitled to an investment banker’s, financial advisor’s, broker’s,
finder’s or similar fee or commission in respect of the execution of this
Agreement or the consummation of the transactions contemplated hereby, by reason
of his acting at the request of Buyer.
 
Section 10.4 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal, accounting and other fees, costs and expenses of a party
hereto incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees, costs or
expenses.
 
12

--------------------------------------------------------------------------------



Section 10.5 Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made if delivered personally or sent by overnight courier or sent by
facsimile (with evidence of confirmation of receipt) to the parties at the
following addresses:
 
(a) If to Buyer, to:
 
BreitBurn Energy Partners L.P.
515 South Flower Street, Suite 4800
Los Angeles, California 90071
Facsimile: (213) 225-5917
Attention: Halbert S. Washburn


with a copy (which shall not constitute notice to a party) to:
 
Porter & Hedges LLP
1000 Main Street, 36th Floor
Houston, Texas 77002
Facsimile: (713) 226-6747
Attention: Richard L. Wynne
 
and a copy to:
 
Vinson & Elkins L.L.P.
666 Fifth Avenue, 26th Floor
New York, New York 10103
Facsimile: (917) 849-5337
Attention: Alan P. Baden and Shelley A. Barber
 
(b) If to the Selling Parties, to:
 
Provident Energy Trust
2100, 250 - 2nd Street
Calgary, Alberta T2P OC1
Canada
Facsimile: (403) 261-6696
Attention: David Holm
 
with a copy (which shall not constitute notice to a party) to:
 
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Facsimile: (713) 220-4285
Attention: G. Michael O’Leary and Mark Young
 
or to such other Persons or at such other addresses as shall be furnished by any
party by like notice to the other, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 10.5 are concerned unless such changed address is located in the United
States of America or Canada and notice of such change shall have been given to
such other party hereto as provided in this Section 10.5.


13

--------------------------------------------------------------------------------


 
Section 10.6 Entire Agreement. This Agreement, together with the Disclosure
Schedules and exhibits hereto, and the Transaction Documents represent the
entire agreement and understanding of the parties with reference to the
transactions set forth herein and therein and no representations or warranties
have been made in connection herewith and therewith other than those expressly
set forth herein or therein. This Agreement, together with the Disclosure
Schedules and exhibits hereto, and the Transaction Documents supersede all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter hereof or thereof
and all prior drafts of such documents, all of which are merged into such
documents. No prior drafts of such documents and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving such documents.
 
Section 10.7 Amendments. This Agreement may be amended, modified or supplemented
only by a written instrument executed by the parties hereto.
 
Section 10.8 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.
 
Section 10.9 Titles and Headings. The Article and Section headings and any table
of contents contained in this Agreement are solely for convenience of reference
and shall not affect the meaning or interpretation of this Agreement or of any
term or provision hereof.
 
Section 10.10 Signatures and Counterparts. Facsimile transmission of any signed
original document and/or retransmission of any signed facsimile transmission
shall be the same as delivery of an original. At the request of Buyer or the
Selling Parties, the parties will confirm facsimile transmission by signing a
duplicate original document. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.
 
Section 10.11 Enforcement of the Agreement; Damages. The parties hereto agree
that irreparable damage would occur if any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall, to the fullest extent
permitted by law, be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereto, this being in addition to any other remedy to which they are entitled at
law or in equity.

14

--------------------------------------------------------------------------------



Section 10.12 Governing Law. This Agreement shall be governed by and construed
in accordance with the internal and substantive laws of the State of Delaware
and without regard to any conflicts of laws concepts that would apply the
substantive law of some other jurisdiction. EACH OF THE PARTIES HERETO AGREES
THAT THIS AGREEMENT INVOLVES AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT
HAS BEEN ENTERED INTO IN EXPRESS RELIANCE UPON 6 Del. C.§ 2708. EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY CONFIRMS AND AGREES THAT IT IS
AND SHALL CONTINUE TO BE (i) SUBJECT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF DELAWARE, AND (ii) SUBJECT TO SERVICE OF PROCESS IN THE STATE OF
DELAWARE.
 
Section 10.13 Disclosure. Certain information set forth in the Disclosure
Schedules is included solely for informational purposes, is not an admission of
liability with respect to the matters covered by the information, and may not be
required to be disclosed pursuant to this Agreement. Each Schedule in the
Disclosure Schedules shall be deemed to include and incorporate all disclosures
made in other schedules in the Disclosure Schedules. The specification of any
dollar amount in the representations and warranties contained in this Agreement
or the inclusion of any specific item in the Disclosure Schedules is not
intended to imply that such amounts (or higher or lower amounts) are or are not
material, and no party shall use the fact of the setting of such amounts or the
fact of the inclusion of any such item in the Disclosure Schedules in any
dispute or controversy between the parties as to whether any obligation, item,
or matter not described herein or included in a Disclosure Schedule is or is not
material for purposes of this Agreement.
 
Section 10.14 Consent to Jurisdiction. To the fullest extent permitted by law,
the parties hereby irrevocably submit to the jurisdiction of the courts of the
State of Delaware and the federal courts of the United States of America located
in Delaware over any dispute arising out of or relating to this Agreement or any
of the transactions contemplated hereby, and each party irrevocably agrees that
all claims in respect of such dispute or proceeding shall be heard and
determined in such courts. The parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the venue of any dispute arising out of or relating to this
Agreement or any of the transactions contemplated hereby brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
party agrees that a judgment in any dispute heard in the venue specified by this
section may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable law.

15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
SELLING PARTIES:
 
PRO LP CORP.
   
By:
    /s/ Thomas W. Buchanan
 
Name: Thomas W. Buchanan
 
Title: President
   
PRO GP CORP.
   
By:
    /s/ Thomas W. Buchanan
 
Name: Thomas W. Buchanan
 
Title: President
   
BUYER:
 
BREITBURN ENERGY PARTNERS L.P.
   
By:
BreitBurn GP LLC, its general partner
   
By:
    /s/ Halbert S. Washburn
 
Name: Halbert S. Washburn
 
Title: Co-Chief Executive Officer



[Signature Page to BreitBurn Energy Partners L.P. Common Units PSA]


--------------------------------------------------------------------------------


 